DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the single provided sentence does not comply with the content requirements listed above.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a receiver for receiving or retrieving the one or more computed tomography images” appears to correspond to receiver unit 110, however this element is disclosed only as “a receiver unit 110 with which the computed tomography images can be received or retrieved” ([0059] of the published Application) without any particular indication as to what the unit actually is.
“a control and computing unit for analyzing the one or more computed tomography images and identifying features in the one or more computed tomography images” appears to correspond to control and computing unit 10, which is disclosed as being CT system console responsible for system control and image reconstruction, see e.g. figure 1 and [0055] (published Application). However no disclosure of how this unit performs the function of “analyzing the one or more computed tomography images and identifying features” is provided.
“a computing and checking unit for calculating a probability of the presence of CTEPH and checking whether the probability is above a defined threshold” appears to correspond to computing and checking unit 130 which is disclosed 
and “an output unit for displaying or transmitting a result of the analysis to at least one of the person or another person” appears to correspond to output unit 140 which is disclosed only as “an output unit 140 by which a communication as to the result of the analysis can be displayed to a person or transmitted to a person” ([0059] of the published Application) without any particular indication as to what the unit actually is.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “analysing the one or more computed tomography images via image recognition software.” Claim 12 likewise recites “analysing the one or more computed tomography images via image recognition software.” Claim 7, and all dependents thereof, recites the limitation “automatically analyzing the one or more computed tomography images.”
	However, there is no disclosure of the algorithm for the “image recognition software” nor for “analyzing the one or more computed tomography images.” The instant specification discloses (paragraph [0037] of the published Application) that:
The analysis is carried out by an image recognition software. The image recognition software is configured such that it examines the CT image for the presence of specific (characteristic) features.
There is no description of the steps/features of the “image recognition software” or the “analyzing.” Applicant is respectfully reminded that computer implemented functions must be 
An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (emphasis added).

Since the algorithm for the “image recognition software” nor the “analyzing” has been described, it is determined that this subject matter has not been disclosed in such a way as to reasonably convey that the inventors had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “analysing the one or more computed tomography images via image recognition software.” Claim 12 likewise recites “analysing the one or more computed tomography images via image recognition software.” Claim 7, and all dependents thereof, recites the limitation “automatically analyzing the one or 
Claim limitations “a receiver for receiving or retrieving the one or more computed tomography images”; “a control and computing unit for analyzing the one or more computed tomography images and identifying features in the one or more computed tomography images”; “a computing and checking unit for calculating a probability of the presence of CTEPH and checking whether the probability is above a defined threshold”; and “an output unit for displaying or transmitting a result of the analysis to at least one of the person or another person” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See above for a complete description. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 recites “wherein at least one characteristic feature is identified via pattern recognition,” while claim 1 sets forth “one or more features.” It is unclear if “at last one characteristic feature” is included in the “one or more features” or if this is a separate/distinct element.
Claim 7 sets forth “a computer system...the computer system configured for: automatically receiving or retrieving one or more computed tomography images of the thorax of the person, automatically analyzing the one or more computed tomography images, automatically identifying features in the one or more computed tomography images, identified features indicating presence of CTEPH, automatically calculating a probability of the presence of CTEPH based on the identified features, and automatically communicating a message to at computer system is configured for performing these functions and claim 8 sets forth that the computer system of claim 7 comprises a series of units for performing the functions, it is unclear 1) how claims 7 and 8 differ in scope (if at all) and 2) if claim 7 differs in scope from claim 8, which part of the computer system of claim 7 is configured to perform the claimed functions? If claim 7 comprises a computer system configured to perform the claimed function and claim 8 comprises a series of units configured to perform the claimed functions, how many structural elements are configured to perform each function? For the purposes of further examination, claims 7 and 8 will be interpreted as being identical in scope. 
Claim 12 sets forth “a non-transitory computer readable medium storing a computer program that loads into the memory of a computer system, wherein the computer program includes instructions for... analysing the one or more computed tomography images via image recognition software.” It is unclear if the “image recognition software” is or is not a part of the non-transitory computer readable medium storing a computer program of claim 12, or if this software is separate and not part of the claimed invention. For the purposes of further examination, the “image recognition software” will be interpreted to be a part of the CRM/computer program of claim 12. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not appear to limit the subject matter of claim 7 in any way other than merely providing a name for the portions of the system of claim 7 which performs each function. Since claim 7 is a configured computer system, it is considered implicit that there must be a “unit” of some kind devoted to each claimed function and, therefore, claim 8 does not provide any further limitation of the subject matter of claim 7.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US PG Pub. No. US 2014/0257854 A1, Sep. 11, 2014) (hereinafter “Becker”) in view of Doğan, Halil, et al. "The role of computed tomography in the diagnosis of acute and chronic pulmonary embolism." Diagnostic and Interventional Radiology 21.4 (2015): 307 (hereinafter “Dogan”).
Regarding claims 1, 7-9 and 12, as interpreted above: Becker teaches a method, system (figure 3, system 310, [0084]-[0085]), and CRM ([0066]) comprising: receiving or retrieving one or more computed tomography images of the thorax of the person (figure 14a, step 1401, [0131], where the images are CT – [0069]), analysing the one or more computed tomography images via image recognition software (figure 14a, step 1404, [0131]), determining one or more 
Becker does not teach that the medical condition is the presence of chronic thromboembolic pulmonary hypertension (CTEPH) and that the features are features that indicate the presence of CTEPH.
Dogan, in the same field of endeavor, teaches diagnosing CTEPH based on CT images (pg. 312) based on features indicating the presence of CTEPH (table 2, pg. 313), where presence or absence of certain features or combinations of features have positive predictive value (PPV) (pg. 313). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method, system and CRM of Becker 
Regarding claim 2: Becker and Dogan teach the method of claim 1, wherein the one or more computed tomography images are automatically retrieved from one or more databases (Becker - [0075], [0081]).
Regarding claim 3: Becker and Dogan teach the method of claim 1, wherein the one or more computed tomography images are received from a computer system that generated the one or more computed tomography images (Becker - [0075], [0081]).
Regarding claim 5: Becker and Dogan teach the method of claim 4, wherein the at least one characteristic feature is selected from the following list: ratio of volumes of a right ventricle and a left ventricle, ratio of diameters of the right ventricle and the left ventricle, a degree of curvature of an interventricular septum, ratio of diameters of a pulmonary artery and an aorta at a level at which the pulmonary artery branches off, presence of stenosis, severity of stenoses, presence of mosaic perfusion, severity of mosaic perfusion, presence of ground glass opacity, and severity of ground glass opacity (Dogan - table 2, pg. 313).
	Regarding claim 10: Becker and Dogan teach the computer system according to of claim 7, wherein the computer system comprises a computed tomography system (Becker - [0075], [0081]).
	Regarding claim 11: Becker and Dogan teach the computer system of claim 10, wherein the computer system is connected to a database that stores the one or more computer tomography images generated from the computer tomography system (Becker – database 1021d).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker and Dogan as applied to claim 1 above, and further in view of Golay (US PG Pub. No. US 2016/0038092 A1, Feb. 11, 2016) (hereinafter “Golay”).

Golay, in the same problem solving area of automated medical image analysis, teaches a method of diagnosing a patient from imaging data and non-real time and non- user attended algorithms to identify image features which are to be used in the diagnosis ([0032], [0052]) using one of a number of machine learning and/or pattern recognition techniques ([0022], incorporated by reference in [0031]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the feature identification of Becker and Dogan by machine learning or pattern recognition as taught by Golay in order to achieve a predictable result of successful feature identification because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mah (US PG Pub. No. 2013/0297554 A1, Nov. 7, 2013) – teaches an automated diagnosis system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793